Terminal Disclaimer/Examiner’s Comment
The terminal disclaimer filed on 5/24/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 9,505,000 and 10,376,658 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Statement of Reasons for Allowance
The subject matter of independent claim(s) in the amendment submitted on 5/24/2021 could either not be found or was not suggested in the prior art of record. With respect to claims 2, 18 and 21, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of the needle is disposed inside a portion of the tube such that the biologically compatible liquid, the biologically compatible suspension, or the cell suspension is injected into the gas stream and sprayed from an end of the tube as suspension droplets, and wherein at least one of the needle and the tube are disposable, as recited in claim 2; the needle intersects the tube at a location between the first end and second end of the tube such that the needle is contained within a portion of the tube, and the cell suspension is injected into the gas stream and sprayed from the second end of the tube, as recited in claim 18; or the feature of a portion of the disposable needle is contained inside a portion of the disposable tube, as recited in claim 21, in combination with the other elements recited in the independent claim(s).
The closest relevant art is: U.S. Publication No. 2007/0042488 to Bornemann which discloses a cell spray gun (abstract/title) comprising: a gas source in connection with a spray nozzle (paragraph 45) and configured to deliver a gas stream from the gas source to the nozzle (paragraph 45); a support portion (second member; paragraph 48) configured to receive and secure a container containing a cell suspension (he Examiner is of the position that the limitation “configured to receive and secure a container containing a ceil suspension” is merely a functional limitation, Bornemann discloses a syringe containing cell suspension; paragraphs 44 and 48); and an actuator (pump drive motor; paragraph 45) configured to push the ceil suspension out of the container and out through the nozzle (paragraph 45), but Bornemann does not teach the features discussed above as recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMBER R STILES/Primary Examiner, Art Unit 3783